Citation Nr: 1615922	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected residuals of a bone chip fracture of the left ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1974.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In January 2013, the Board remanded the claim for further development.  Thereafter, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2015).  In February 2016, the Veteran indicated that he had no further argument or evidence to submit.  However, in March 2016, the Veteran's representative submitted a responsive brief.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the VBMS file reveals a February 2016 medical opinion response form.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's rheumatoid arthritis did not manifest in service or within one year thereafter, is not related to any event or incident of his active service, and was not caused or aggravated by his service-connected residuals of a bone chip fracture of the left ankle.  

CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet.App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran was provided a notice letter in December 2011, prior to the initial decision on the claim in March 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the December 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate his claim for service connection on a direct and secondary basis, and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the issue being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).  In this case, the Veteran was afforded a VA examination in October 2011 and a supplemental opinion was obtained in February 2013.  The Board determined that the medical opinions were inadequate, specifically on the issue of aggravation, and requested a VHA opinion, which was provided in January 2016.  The VHA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided medical opinions with rationale.  As such, the Board finds that this VHA opinion, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  

In addition, as noted above, the Board remanded this matter for further development in January 2013.  The Board instructed the RO to obtain a supplemental medical opinion and readjudicate the claim.  Subsequently, a supplemental medical opinion was obtained in February 2013, and the Veteran's claim was readjudicated in a March 2013 supplemental statement of the case.  Additionally, the Board has obtained a VHA opinion.  Thus, the Board finds that there was substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet.App. 268 (1998); see Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Law and Analysis 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet.App. at 448.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau, 492 F.3d at 1377; see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'" (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469.  

The Board must assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for rheumatoid arthritis is not warranted.  

The Veteran primarily contends that his current rheumatoid arthritis is secondary to his service-connected residuals of a bone chip fracture of the left ankle.  Specifically, the Veteran has asserted that his rheumatoid arthritis began in his left ankle and later spread to his other joints.  See October 2011 VA examination report.  

The Veteran's service treatment records confirm that he sustained a fracture to his left lateral malleolus in a motor vehicle accident in April 1974.  At that time, there was evidence of minimal swelling in his left ankle.  However, the service treatment records are negative for complaints, treatment, or diagnosis of rheumatoid arthritis.  Moreover, a September 1974 separation examination shows a normal clinical evaluation of the Veteran's feet, lower extremities, and musculoskeletal system.  

Following service, the Veteran's private medical records document that he was first diagnosed with rheumatoid arthritis in 2000.  In July 2000, the Veteran was evaluated for a suspicion of rheumatoid arthritis by a private physician, Dr. D.S. (initials used to protect privacy).  During the evaluation, the Veteran reported that he developed pain and swelling in several proximal interphalangeal (PIP) joints three months earlier.  He developed swelling in his right and left knee with significant pain and stiffness about two months earlier.  He also reported that progressive pain and swelling in his shoulders, elbows, knees, and ankles began to develop over the last two months.  Dr. D.S. reported that lab results from June 2000 showed a positive rheumatoid factor with a sedimentation rate of 32.  Physical examination of the Veteran revealed significant synovitis in several PIP joints, metacarpophalangeal joints, and bilaterally in the wrists and ankles.  The elbows and knees showed small effusions.  The assessment was chronic symmetric inflammatory polyarthritis consistent with seropositive rheumatoid arthritis.  

In August 2000, the Veteran complained of morning stiffness, particularly in the left knee, wrists, and to a lesser extent in the right knee.  Physical examination revealed synovitis in both wrists, but no other active synovitis.  

In September 2000, the Veteran denied ecchymosis or swelling about the ankle.  Physical examination revealed no active synovitis except for the left third PIP joint.   

In December 2000, the Veteran reported significantly worsening pain, swelling, and stiffness in the small joints of the hands, wrists, ankles, knees, and shoulders.  Physical examination revealed marked synovitis of several PIP, MCP joints, wrists, ankles, toes, and knees.  The private treatment records thereafter show ongoing complaints of left ankle pain, swelling, and stiffness.  See, e.g., January 2001, March 2001, October 2001, January 2002, January 2003 private medical records from Dr. D.S.   

In January 2003, x-ray findings of the left ankle showed no evidence of acute fracture, dislocation, or bone destruction.  There was no soft tissue swelling or joint effusion and bony mineralization was well maintained.  There was a plantar calcaneal spur.  

The Veteran's VA medical records also contain a diagnosis of rheumatoid arthritis.  See, e.g., August 2007 VA primary care note; October 2011 VA examination report.  It was noted that the diagnosis was made by the Veteran's private physician, Dr. D.S., in 2001 or 2002.  See September 2010 VA rheumatology note.  

During an October 2011 VA rheumatology consultation, the Veteran reported that he believed his rheumatoid arthritis was connected to an ankle injury sustained in a motorcycle accident while in service.  The VA physician noted that rheumatoid arthritis was in no way connected to a previous orthopedic injury.

The Veteran was afforded a VA examination in October 2011.  The Veteran reported that he sustained a chip fracture to his left ankle bone in a motor vehicle accident during service.  He indicated that he began having pain from arthritis in 1999.  The Veteran contended that rheumatoid arthritis started in his ankle and spread to the rest of his joints.  The examiner opined that the Veteran's rheumatoid arthritis was not caused by or the result of a bone chip fracture sustained during service.  In so finding, she noted that radiographic findings were negative for arthritis of the left ankle.  Additionally, the examiner indicated that rheumatoid arthritis is a systemic condition that does not begin in one joint and spread.  

In January 2013, the Board remanded this case to obtain an additional medical opinion.  The Board determined that the October 2011 VA examination was inadequate because the opinion did not address whether the Veteran's service-connected residuals of a bone chip fracture to the left ankle aggravated his rheumatoid arthritis.  

In accordance with the Board's January 2013 remand, a supplemental opinion was obtained in February 2013.  The examiner opined that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had continued intermittent pain and swelling to the ankle that required steroid injections.  The examiner reported that ankle x-rays did not show ankylosis or erosive disease consistent with rheumatoid arthritis.  He explained that changes consistent with inflamatory involvement of the left ankle, such as erosions, would be expected if the prior ankle injury were aggravating the rheumatoid arthritis.  The examiner also reported that, where there is preexisting damage or an injury to a joint (post-traumatic arthritis), rheumatoid arthritis may be worse in that joint; however, he concluded that there was no such evidence in the Veteran's case.  In so finding, the examiner noted that the Veteran had rheumatoid arthritis in other joints not related to the prior ankle injury.  Finally, the examiner discussed the relationship between the trauma sustained by the Veteran during service and his rheumatoid arthritis.  The examiner noted that trauma has not been consistently linked as a cause of rheumatoid arthritis.  He also noted the long delay between the trauma during service in 1974 and the onset of rheumatoid arthritis.  

Although the examiner discussed facts relevant to the issue of aggravation, he did not provide a clear opinion on the issue.  Therefore, the February 2013 VA opinion did not adequately address whether the residuals of a bone chip fracture caused or aggravated the Veteran's rheumatoid arthritis. 

As noted above, a VHA opinion was obtained in January 2016.  The VHA physician opined that it was less likely than not that the Veteran's rheumatoid arthritis manifested in service or was related to the prior ankle injury of left lateral malleolus fracture with bone chip.  In support of her opinion, the examiner noted the time period between the Veteran's service-related ankle injury with bone chips and the development of rheumatoid arthritis.  Additionally, she explained that rheumatoid arthritis is an autoimmune disease that is not related to joint trauma or mechanical injury to the joint.  Moreover, the physician noted that the Veteran's service treatment records did not reveal any early signs or symptoms of rheumatoid arthritis including synovitis, swollen joints, or morning stiffness.  She reported that these symptoms were first noted in the medical records in 2000.  

The VHA physician also opined that it was less likely than not that the Veteran's rheumatoid arthritis was caused by his residuals of bone chips in his left ankle.  The examiner explained that there is no clinical evidence in the medical literature or in clinical practice that prior bone trauma, including bone chips or bone fragments, induces, causes, or contributes to the development of rheumatoid arthritis.  She also stated that the long delay of more than 25 years between the service-related left lateral malleolus ankle chip fracture and the development of rheumatoid arthritis argued against the ankle fracture causing rheumatoid arthritis.

The VHA physician further opined that it was less likely than not that the Veteran's bone chip residuals in his left ankle aggravated or increased the severity of his rheumatoid arthritis.  The examiner explained that there is no supporting literature that residual bone fragments or chips aggravate or worsen rheumatoid arthritis.  Additionally, left ankle radiographs from 2003 and 2011 did not reveal residual bone chips of the lateral malleolus, degenerative joint disease, or signs of rheumatoid arthritis including erosions, periarticular osteopenia, or joint space degeneration.  She further noted that the Veteran's rheumatoid arthritis manifested in many other joints than his left ankle including bilateral hands, wrist, elbows, shoulders, and knees.  

In the present case, there is sufficient evidence that the Veteran has a current diagnosis of rheumatoid arthritis.  Specifically, a July 2000 private medical evaluation noted an assessment of chronic symmetric inflammatory polyarthritis consistent with seropositive rheumatoid arthritis.  More recently, VA medical records continue to show assessments of rheumatoid arthritis.  See, e.g. August 2007 VA primary care note; February 2013 VA examination report.  

The Board finds, however, that neither rheumatoid arthritis nor manifestations sufficient to identify the disease entity are shown during service.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  The Veteran's service treatment records confirm that he sustained a chip fracture of the lateral malleolus of the left ankle in April 1974.  However, the service treatment records do not suggest that the Veteran was diagnosed with rheumatoid arthritis during service and there was no finding of arthritis at the time of separation.  Thus, there is affirmative evidence showing that the Veteran did not have rheumatoid arthritis at the time of his separation from service.  Moreover, the treatment records do not establish a combination of manifestations sufficient to identify rheumatoid arthritis, as opposed to any other diagnosis.  In this regard, the January 2016 VHA physician opined that it was less likely than not that rheumatoid arthritis manifested in service.  In so finding, the physician noted that service treatment records did not reveal any early signs or symptoms of rheumatoid arthritis including synovitis, swollen joints, or morning stiffness.  

In addition, the record contains no indication that rheumatoid arthritis manifested to a compensable degree within one year of the Veteran's military service.  Rather, the post-service medical evidence of record indicates that rheumatoid arthritis was first diagnosed in 2000, which was more than 25 years after separation from service.  The Board notes that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that may  weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).  Although the Veteran reported that he has experienced trouble with his ankle and foot since service, he has not alleged that rheumatoid arthritis was diagnosed during or within one year of his active duty service.  Therefore, chronicity is not established in service or within a year of separation.

Furthermore, the evidence does not establish continuity of symptomatology of rheumatoid arthritis since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  Here, the Veteran has stated that he has experienced "trouble" with his ankle and foot since service.  See March 2012 notice of disagreement.  The Veteran is certainly competent to report as to the observable symptoms he experiences.  Layno, 6 Vet.App. at 465.  However, the Board finds that the evidence of record weighs against a finding that the Veteran experienced continuous symptoms of arthritis after service.  As noted above, the Veteran's separation examination showed a normal clinical evaluation of the musculoskeletal system and the first post-service documented diagnosis of rheumatoid arthritis was in 2000.  Additionally, during the October 2011 VA examination the Veteran reported that he began experiencing pain from arthritis in 1999.  In a July 2000 private medical evaluation, the Veteran reported that pain and swelling in his ankle began to onset two months earlier.  Moreover, a January 2003 x-ray report reflected that bone mineralization was well maintained and there was no evidence of bone destruction, soft tissue swelling, or joint effusion.  Thus, the evidence weighs against a finding of continuity of symptomatology of rheumatoid arthritis.  

In addition, the competent medical evidence does not otherwise link the Veteran's rheumatoid arthritis to his military service.  With regard to lay evidence of a nexus between rheumatoid arthritis and the Veteran's active service, as noted above, lay persons are not categorically incompetent to speak on matters of medical diagnosis or causation.  Davidson, 581 F.3d at 1316.  However, the determination of the etiology of rheumatoid arthritis is a medically complex matter that requires advanced medical knowledge.  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of rheumatoid arthritis.  See Jandreau, 492 F.3d at 1376.  Additionally, the Veteran has not identified a medical professional that has related such a disorder to his military service.  

The Board also finds that service connection for rheumatoid arthritis is not warranted on a secondary basis.  The Board notes that the Veteran is currently service-connected for residuals of a bone chip fracture of the left ankle.  However, the weight of the evidence of record does not establish a link between the Veteran's rheumatoid arthritis and his service-connected residuals of a bone chip fracture of the left ankle.  There are multiple VA medical opinions of record that address the possible etiology of the Veteran's rheumatoid arthritis.  

In evaluating these opinions, the Board notes that the October 2011 and February 2013 VA opinions discussed above have limited probative value because they contain incomplete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); but see Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012) (holding that "even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")  Nevertheless, the January 2016 VHA opinion fully addresses the remaining questions on the possible etiology of the Veteran's rheumatoid arthritis and weighs against the claim on both a direct and secondary basis.  The Board affords substantial probative weight to this opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and it is supported by detailed rationale and an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet.App. at 304; see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion must be based on an accurate factual premise).  

The Board has considered the statements of the Veteran and his representative regarding secondary service connection.  As discussed above, the Veteran is certainly competent to report as to the observable symptoms he experiences. However, as found above, the determination of the etiology of rheumatoid arthritis is a medically complex matter that requires advanced medical knowledge.  Neither the Veteran, nor his representative, has not shown that they have the requisite medical qualifications and training to address the etiology of rheumatoid arthritis, to include whether it is proximately due to or aggravated by his service-connected residuals of a bone chip fracture of the left ankle.  See Jandreau, 492 F.3d at 1376.  Additionally, the Veteran has not identified a medical professional that has related such a disorder to his service-connected disability.  

Based on the foregoing, the Board finds that the weight of the evidence, lay and medical, is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet.App. 49, 53.


ORDER

Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected residuals of a bone chip fracture of the left ankle, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


